Citation Nr: 1760337	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-24 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cause of death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's son




ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1960 to July 1964 and then in the United States Navy from March 1976 to March 1985.  The Veteran died in January 2013.  The Appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Appellant and her son testified before the undersigned Veteran's Law Judge (VLJ) during a July 2017 videoconference hearing.  A transcript is of record.  The VLJ left the record open for 30 days to allow the Appellant to submit additional evidence.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.709 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2); 38 C.F.R. § 20.900(c).

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.





REMAND

Although the Board sincerely regrets the additional delay, this claim must be remanded for further evidentiary development. 

To establish entitlement to service connection for the cause of a veteran's death, the evidence must show that a veteran's service-connected disability was either the principal or the contributory cause of his death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312(b)-(c).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or if it was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).

Although VA's duty to provide an examination or opinion under 38 U.S.C. § 5103A(d) is inapplicable to Dependency and Indemnity Claims, including entitlement to service connection for cause of death, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim unless there is no reasonable possibility such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a); DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008). 

The Veteran's revised certificate of death indicates that his immediate cause of death was colon cancer.  Lung cancer, prostate cancer and pancreatic cancer were listed as the underlying cause of death.  Originally, the certificate of death attributed the Veteran's death to only pancreatic cancer.  The Veteran is service connected for, among other things, hemorrhoids. 

In her January 2013 claim, the Appellant asserted that the Veteran's cancer was caused by asbestos exposure during service.  She later asserted that it was caused by exposure to chemicals in paint during service as the Veteran's military occupational specialty was Painter.  Most recently, at the July 2017 hearing, the Appellant asserted that the Veteran's colon cancer had its onset during service and that he was not diagnosed until years later because doctors attributed his symptoms to hemorrhoids.  

The only medical opinion of record is a July 2013 VA medical opinion that was obtained prior to receipt of the revised certificate of death.  It considered only whether the Veteran's pancreatic cancer was caused by asbestos exposure in service.  Accordingly, a new, comprehensive medical opinion is required to address all of the conditions listed on the Veteran's revised certificate of death and the Appellant's broader claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain, with any necessary authorization from the Appellant, the autopsy report from the appropriate repository.  The Appellant may also submit the autopsy herself.  If an autopsy report was not prepared, this should be documented in the claims file. 

2.  Then, request that the Appellant identify and secure any relevant records related to the Veteran's death that are not in the claims file.  If any records are unavailable, this should be documented in the claims file.

3.  After the above directives have been satisfied, obtain a medical opinion from a qualified VA medical professional regarding the nature and etiology of the Veteran's cause of death.  The entire record must be reviewed so the medical professional may become familiar with the Veteran's pertinent medical history.  

Following a review of the relevant evidence, to include the claims file, service treatment records, and post-service treatment records, the examiner should opine on the following: 

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's colon cancer, lung cancer (if present), or prostate cancer had their onset during service, within one year of service separation, or are otherwise causally related to service to include claimed asbestos exposure and/or chemical exposure from paints. 

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's colon cancer or any other cancer was caused or aggravated by his service-connected hemorrhoids.  Consider whether the Veteran's rectal bleeding during and after service that was attributed to his hemorrhoids was an indication that his colon cancer or any other cancers had its onset in service.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

4.  After any other appropriate development has been completed, the case should be reviewed on the basis of the additional evidence and readjudicated.  If any benefit sought is not granted in full, the Appellant and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




